Citation Nr: 0318687	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  96-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability.

2.	Entitlement to service connection for a left knee 
disability.

3.	Entitlement to service connection for Bell's palsy.

4.	Entitlement to an increased initial rating for a left 
hip disability.

5.	Entitlement to an increased initial rating for frostbite 
of the right great toe.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



 
ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On December 13, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
orthopedic (knee and hip), neurological (seventh 
cranial nerve) and vascular (frostbite of the right 
great toe) examinations described below.  
Send the claims folder to the examiners for review.
Knee Examination

The examiner should elicit a complete history of 
the veteran's knee conditions.  All indicated 
studies, to include X-rays, should be conducted.  
The examiner should identify each currently present 
abnormality of the veteran's knees.  Based upon the 
claims folder review and the examination results, 
the examiner should provide an opinion as to 
whether it is at least as likely as not that any 
currently present knee disability is etiologically 
related to the veteran's service.  The rationale 
for each opinion expressed should also be provided.


Left Hip Examination
The examiner should elicit a complete history of 
the veteran's left hip condition.  All indicated 
studies, to include X-rays, should be conducted.  
The examiner should identify each currently present 
abnormality of the veteran's left hip.  The 
examiner should comment on the presence of any 
ankylosis.  All indicated studies, including range 
of motion studies in degrees of the thigh, should 
be performed.  The examiner should report both the 
veteran's ranges of motion and what would be 
considered a normal range of motion.  
The extent of any incoordination, weakened 
movement, and excess fatigability on use should 
also be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened movement, 
excess fatigability, or incoordination in terms of 
the degree of additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be additional limits 
on functional ability of the left hip on repeated 
use or during flare-ups (if the veteran describes 
flare-ups) and, to the extent possible, provide an 
assessment of the functional impairment on repeated 
use or during flare-ups.  If feasible, the examiner 
should assess the additional functional impairment 
on repeated use or during flare-ups in terms of the 
degree of additional range of motion loss.  The 
rationale for each opinion expressed should also be 
provided.

Seventh Cranial Nerve Examination 

The examiner should elicit a complete history of 
the veteran's claimed Bell's Palsy.  All indicated 
studies should be conducted.
The examiner should identify each currently present 
abnormality of the veteran's seventh cranial nerve.  
Based upon the claims folder review and the 
examination results, the examiner should provide an 
opinion as to whether it is at least as likely as 
not that any currently present condition of the 
seventh cranial nerve is etiologically related to 
the veteran's service.  The rationale for each 
opinion expressed should also be provided.

Vascular Examination 

The examiner should elicit a complete history of 
the veteran's frostbite of the right great toe.  
All indicated studies, to include X-rays, should be 
conducted.  
The examiner should identify any symptom associated 
with frostbite of the right great toe, to include 
the presence of tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  In addition, the examiner should 
note the presence and, if so, severity of any 
chilblains, swelling, tenderness, or redness.  The 
rationale for each opinion expressed should also be 
provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


